Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 9, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160120(43)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  MARY ELIZABETH ZELASKO,                                                                               Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 160120
  v                                                                   COA: 342854
                                                                      Oakland CC: 2011-788549-DM
  RICHARD ANTHONY ZELASKO,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer is GRANTED. The answer submitted on October 1, 2019, is accepted as
  timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   October 9, 2019

                                                                                Clerk